Case 2:21-cv-02300-DRH-AKT Document 1-1 Filed 04/27/21 Page 1 of 9 PagelD #: 6

Exhibit

 

 

 

 
—-—-+ Case 2:21-cv-02300-DRH-AKT Document 1-1 Filed 04/27/21 Page 2 of 9 PagelD #: 7
INDEX NO. 613543/2020

 

(FILED: NASSAU COUNTY CLERK 11/23/2020 02:36 PM f
NYSCEF DOC. NO. 1 ‘ RECEIVED NYSCEF: 11/23/2020

SUPREME COURT OF THE STATE OF NEW. YORK
Index No.:

 

COUNTY OFNASSAU xX Date Purchased:
INDIRA VOHRA, SUMMONS
ae Plaintiff designates NASSAU
Plaintiff, County as the place of trial.
~against- The basis of venue is:

WALMART INC. AND EQUITY ONE (WESTBURY Defendants Place of Business

PLAZA) LLC., Defendants Place of Business:

1220 Old Country Road

Defendants. Westbury, NY 11590

 

County of Nassau

To the above named Defendant:

You are hereby summoned to answer the complaint in this action, and to serve a copy of
your answer, or, if the complaint is not served with this summons, to serve a notice of appearance
on the Plaintiff's attorneys within twenty days after the service of this summons, exclusive of the
day of service, where service is made by delivery upon you personally within the state, or, within
30 days after completion of service where service is made in any other manner. In case of your
failure to appear or answer, judgment will be taken against you by default for the relief demanded

in the complaint.

Dated: Farmingdale, New York
November 18, 2020

 

INDIRA VOHRA

360 Main Street

Farmingdale, New York 11735
§16.249,1342

Our File No. 16-0609

TO: And Via Secretary of State
WALMART INC.

1 of 8
Case 2:21-cv-02300-DRH-AKT Document 1-1 Filed 04/27/21 Page 3 of 9 PagelD #: 8
INDEX NO. 613543/2020

RECEIVED NYSCEF: 11/23/2020

 

(FILED: NASSAU COUNTY CLERK 11/23/2020 02:36 PM
NYSCEF DOC. NO. 1 .

28 LIBERTY STREET
NEW YORK, NEW YORK, 10005

Equity One (Westbury Plaza) LLC.
C/O United Agent Group Inc.

15 North Mill Street

Nyack, New York 10960

2 of 8
Case 2:21-cv-02300-DRH-AKT Document 1-1 Filed 04/27/21 Page 4 of 9 PagelD #: 9

 

(FILED: NASSAU COUNTY CLERK 11/23/2020 02:36 PM INDEX NO. 613543/2020
NYSCEF poc. NO. 1 . RECEIVED NYSCEF: 11/23/2020

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF NASSAU
».4
INDIRA VOHRA,
Lo Index No.:
Plaintiff, Date Purchased:
~against- VERIFIED COMPLAINT
WALMART INC. AND EQUITY ONE (WESTBURY
PLAZA) LLC.,
Defendants.
x

Plaintiff, by his attorneys, GREY AND GREY, LLP, complaining of the Defendants,
respectfully alleges, upon information and belief:

1. That at all times hereinafter mentioned, Plaintiff is a resident of the County of
Nassau, State of New York.

2. That at all times hereinafter mentioned, the Defendant, WALMART INC, was and
still is a domestic corporation duly organized and existing under and by virtue of the laws of the
State of New York.

3, That at all times hereinafter mentioned, the Defendant, WALMART INC. was
and still is a foreign corporation duly authorized to do business in the State of New York.

4. That at all times hereinafter mentioned, the Defendant, WALMART INC,
maintained a principal place of business in the County of Suffolk, State of New York.

5. That at all times hereinafier mentioned, the Defendant, WALMART INC. owned
the premises and appurtenances and fixtures thereto, located at 1220 Old Country Road, Westbury,

New York.

3 of 8
Case 2:21-cv-02300-DRH-AKT Document 1-1 Filed 04/27/21 Page 5 of 9 PagelD #: 10

(FILED: NASSAU COUNTY CLERK 11/23/2020 02:36 PM INDEX NO. 613543/2020
NYSCEF DOC. NO. 1 . RECEIVED NYSCEF: 11/23/2020

 

6. That at all times hereinafter mentioned, the Defendant, EQUITY ONE
(WESTBURY PLAZA) LLC., was and still is a domestic limited liability corporation duly
organized and existing under and by virtue of the laws of the State of New York.

7. That at all times hereinafter mentioned, the Defendant, EQUITY ONE
(WESTBURY PLAZA) LLC. was and still is a foreign corporation duly authorized to do
business in the State of New York.

8. That at all times hereinafter mentioned, the Defendant, EQUITY ONE
(WESTBURY PLAZA) LLC. maintained a principal place of business in the County of

Rockland, State of New York.

9, That at all times hereinafter mentioned, the Defendant, EQUITY ONE
(WESTBURY PLAZA) LLC. owned the premises and appurtenances and fixtures thereto,

located at 1220 Old Country Road, Westbury, New York.

11. That at all times hereinafter mentioned, and upon information and belief, the
Defendant, WALMART INC. operated the aforesaid premises.

12. That at all times hereinafter mentioned, and upon information and belief, the
Defendant, WALMART INC. managed the aforesaid premises.

13, That at all times hereinafter mentioned, and upon information and belief, the
Defendant, WALMART INC. controlled the aforesaid premises.

14. That at ail times hereinafter mentioned, and upon information and belief, the
Defendant, WALMART INC, supervised the aforesaid premises.

15. That at all times hereinafter mentioned, and upon information and belief, the

Defendant, WALMART INC, maintained the aforesaid premises.

16. That at all times hereinafter mentioned, and upon information and belief, the

4 of 8
Case 2:21-cv-02300-DRH-AKT Document 1-1 Filed 04/27/21 Page 6 of 9 PagelD #: 11

(FILED: NASSAU COUNTY CLERK 11/23/2020 02:36 PM INDEX NO. 613543/2020
NYSCEF DOC. NO. 1. . RECEIVED NYSCEF: 11/23/2020

 

Defendant, EQUITY ONE (WESTBURY PLAZA) LLC.. operated the aforesaid premises.

17. That at all times hereinafter mentioned, and upon information and belief, the
Defendant, EQUITY ONE (WESTBURY PLAZA) LLC. managed the aforesaid premises.

18. That at all times hereinafter mentioned, and upon information and belief, the
Defendant, EQUITY ONE (WESTBURY PLAZA) LLC. controlled the aforesaid premises,

19. That at all times hereinafter mentioned, and upon information and belief, the
Defendant, EQUITY ONE (WESTBURY PLAZA) LLC. supervised the aforesaid premises.

20. That at all times hereinafter mentioned, and upon information and belief, the
Defendant, EQUITY ONE (WESTBURY PLAZA) LLC. maintained the aforesaid premises.

21. On November 5, 2017 Plaintiff INDIRA VOHRA, was lawfully on the aforesaid
premises.

22, On November 5, 2017, while Plaintiff INDIRA VOHRA was lawfully about the
aforesaid premises she was caused to trip and fall and sustain serious and permanent injuries.

23. The above mentioned occurrence, and the results thereof, were caused by
negligence of the Defendants and/or said Defendants’ agents, servants, employees and/or licensees
in the ownership, operation, management, supervision, maintenance and control of the aforesaid
premises.

24. That no negligence on the part of the Plaintiff contributed to the occurrence alleged
herein in any manner whatsoever.

25. That by reason of the foregoing, Plaintiff INDIRA VOHRA was caused to sustain
serious injuries and to have suffered pain, shock and mental anguish; that these injuries and their
effects will be permanent; and as a result of said injuries Plaintiff has been caused to incur, and

will continue to incur, expenses for medical care and attention; and, as a further result, Plaintiff

5 of 8
Case 2:21-cv-02300-DRH-AKT Document 1-1 Filed 04/27/21 Page 7 of 9 PagelD #: 12

(FILED: NASSAU COUNTY CLERK 11/23/2020 02:36 PM INDEX NO. 613543/2020
NYSCEF DOC. NO. 1 ‘ RECEIVED NYSCEF: 11/23/2020

 

was, and will continue to be, rendered unable to perform Plaintiff's normal activities and duties
and has sustained a resultant loss therefrom.
26.  Thatasa result of the foregoing, Plaintiff was damaged in a sum which exceeds the
jurisdictional limits of all lower courts which would otherwise have jurisdiction.
WHEREFORE, Plaintiff demands judgment against the Defendants herein in a
sum exceeding the jurisdictional limits of all lower courts which would otherwise have
jurisdiction, together with the costs and disbursements of this action.

Dated: Farmingdale, New York
November 18, 2020

 

GREY AND GREY, LLP
Attorneys for Plaintiff
INDIRA VOHRA

360 Main Street

Farmingdale, New York 11735
516.249.1342 |

Our File No. 16-0609

6 of 8
Case 2:21-cv-02300-DRH-AKT Document 1-1 Filed 04/27/21 Page 8 of 9 PagelD #: 13

 

 

(FILED: NASSAU COUNTY CLERK 11/23/2020 02:36 PM INDEX NO. 613543/2020
NYSCEF DOC. NO. 1 . RECEIVED NYSCEF: 11/23/2020
ATTORNEY'S VERIFICATION

EVELYN GROSS, ESQ., an attorney duly admitted. to practice before. the Courts of the
State of New York, affirms the following to be true under the penalties of perjury:] am ai
attorney at GREY & GREY, LLP, attorneys of record for Plaintiff(s), INDIRA VOHRA. I have
read the: annexed COMPLAINT and know the contents thereof, and the same are true to my
knowledge, excépt those matters therein which are stated to be alleged uport information atid belief,
and as-to those matters I believe them to be true.. My belief, as to those mattérs therein not stated
upon, knowledge, is based. upon facts, records, and other pertinent information contained in my
files.

This verification is made by me because of the ongoing National Pandemiic due:to Covid-

19,

DATED: Farmingdale, NY:
November 18, 2020:

 

 

7 of 8
Case 2:21-cv-02300-DRH-AKT Document1-1 Filed 04/27/21

 

(FILED: NASSAU COUNTY CLERK 11/23/2020 02:36 PM
NYSCEF DOC. NO. 1 ‘

Page 9 of 9 PagelD #: 14

INDEX NO. 613543/2020
RECEIVED NYSCEP: 11/23/2020

 

 

 

-againsi

 

 

 

Index No.
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NASSAU
xX
INDIRA VOHRA,
WALMART INC. AND EQUITY ONE (WESTBURY
PLAZA) LLC,,
x
SUMMONS AND COMPLAINT
GREY & GREY, LLP
Attorneys for Plaintiff(s)
360 Main Street
Farmingdale, NY 11735
(516) 249-1342
TO:

8 of 8
